810 F.2d 194
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Tyrone MORGAN, Plaintiff-Appellant,v.Richard L. HUFF, Co-Director Office of Legal Policy, CharlesJ. Wroblewski, Supervisor SpecialAgent--FOIA/Privacy Act Section, Both intheir official, representativecapacity,Defendants-Appellees.
No. 86-7666.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 23, 1986.Decided Jan. 20, 1987.

Robert Tyrone Morgan, appellant pro se.
Herbert Better, Office of the U.S. Attorney, for appellees.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Morgan appeals from entry of summary judgment against him in his Freedom of Information Act suit.   The district court found that Morgan was not entitled to disclosure of more documents.


2
In a case where the federal government is a party, parties have 60 days to file an appeal.   Fed.R.App.P. 4(a)(1).   A timely notice of appeal is jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).   Morgan filed this appeal more than 60 days after entry of judgment in the district court.   In addition, no motion to extend the appeal period or evidence of excusable neglect was presented.   This Court has no jurisdiction to hear the appeal.   Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir.1981).


3
We dismiss the appeal for lack of jurisdiction.   Because the dispositive issues have recently been authoritatively decided, we dispense with oral argument.


4
DISMISSED.